EXHIBIT 10.5

 

REHABCARE GROUP, INC.

CHANGE IN CONTROL TERMINATION AGREEMENT

 

This agreement (“Agreement”) has been entered into as of the 10th day of March,
2006, by and between RehabCare Group, Inc., a Delaware corporation (the
“Company”), and, ____________________________ an individual (the “Executive”).

 

RECITALS

The Board of Directors of the Company has determined that it is in the best
interests of the Company and its stockholders to reinforce and encourage the
continued attention and dedication of the Executive to the Company as the
Company’s ____________________________ and to assure that the Company will have
the continued dedication of the Executive, notwithstanding the possibility or
occurrence of a Change in Control (as defined below). The Board believes it is
imperative to diminish the inevitable distraction of the Executive by virtue of
the personal uncertainties and risks created by a potential or pending Change in
Control and to encourage the Executive’s full attention and dedication to the
Company in the event of any potential or pending Change in Control. Therefore,
in order to accomplish these objectives, the Board has caused the Company to
enter into this Agreement.

 

IT IS AGREED AS FOLLOWS:

Section 1:

Definitions and Construction.

1.1          Definitions. For purposes of this Agreement, the following words
and phrases, whether or not capitalized, shall have the meanings specified
below, unless the context plainly requires a different meaning.

 

1.1(a)

“Board” means the Board of Directors of the Company.

1.1(b)     “Cause” means termination based upon: (i) the Executive’s willful and
continued failure to substantially perform his duties with the Company (other
than as a result of incapacity due to physical or mental condition), after a
written demand for substantial performance is delivered to the Executive by the
Company, which specifically identifies the manner in which the Executive has not
substantially performed his duties, (ii) the Executive’s commission of an act
constituting a criminal offense that would be classified as a felony under the
applicable criminal code or involving moral turpitude, dishonesty, or breach of
trust, or (iii) the Executive’s material breach of any provision of this
Agreement. For purposes of this Section, no act or failure to act on the
Executive’s part shall be considered “willful” unless done, or omitted to be
done, without good faith and without reasonable belief that the act or omission
was in the best interest of the Company. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
(i) he receives a Notice of Termination from the Company, (ii) he is given the
opportunity, with counsel, to be heard before the Board, and (iii) the Board
finds, in its good faith opinion, that the Executive was guilty of the conduct
set forth in the Notice of Termination.

 

1.1(c)

“Change in Control” means:

(i)            The acquisition by any individual, entity or group, or a Person
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of
ownership of thirty percent (30%) or more of either (a) the then outstanding
shares of common stock of the Company (the “Outstanding Company Common Stock”)
or (b) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); or

 

- 1 -

 



EXHIBIT 10.5

 

 

(ii)          Individuals who, as the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election, by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, as a member of the
Incumbent Board, any such individual whose initial assumption of office occurs
as a result of either an actual or threatened election contest (as such terms
are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

(iii)         Approval by the stockholders of the Company of a reorganization,
merger or consolidation, in each case, unless, following such reorganization,
merger or consolidation, (a) more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
reorganization, merger or consolidation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation in substantially the same proportions as their
ownership, immediately prior to such reorganization, merger or consolidation, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities,
as the case may be, (b) no Person beneficially owns, directly or indirectly,
thirty percent (30%) or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation, entitled to vote generally in the election of
directors and (c) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board at the time of the execution of the initial
agreement providing for such reorganization, merger or consolidation;

(iv)         Approval by the stockholders of the Company of (a) a complete
liquidation or dissolution of the Company or (b) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (1)
more than forty percent (40%) of, respectively, the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors is then beneficially owned, directly or indirectly, by
all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (2) no Person
beneficially owns, directly or indirectly, thirty percent (30%) or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (3) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.

1.1(d)     “Change in Control Date” means the date that the Change in Control
first occurs.

 

- 2 -

 



EXHIBIT 10.5

 

 

1.1(e)     “Company” has the meaning set forth in the first paragraph of this
Agreement and, with regard to successors, in Section 4.2 of this Agreement.

 

1.1(f)

“Code” shall mean the Internal Revenue Code of 1986, as amended.

1.1(g)     “Date of Termination” means the date, on or after a Change in Control
Date, that Executive’s employment with the Company terminates due to the
termination of Executive’s employment by the Company without Cause or
Executive’s termination of employment with the Company for Good Reason. In all
cases, a “Date of Termination” shall only occur upon separation from service
from the Company and all of its affiliates, as defined in Treasury regulations
under Section 409A of the Code.

1.1(h)     “Effective Date” means the date of this Agreement specified in the
first paragraph of this Agreement.

 

1.1(i)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.1(j)      “Good Reason” means termination based upon: (i) the assignment to
the Executive of any duties inconsistent in any respect with the position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities held by the Executive as of the date of this
Agreement or any other action by the Company which results in a material
diminution in such position, authority, duties and responsibilities; (ii) the
Company’s requiring the Executive to have any office arrangements for performing
his duties which are different than the arrangements in effect as of the date of
this Agreement; (iii) any reduction in Executive’s annual base salary; (iv) any
reduction in Executive’s Target Bonus, as defined in Section 2.1(b); or (v) a
material breach by the Company of any provision of this Agreement. Any
termination of the Executive’s employment based upon a good faith determination
of “Good Reason” made by the Executive shall be subject to a delivery of a
Notice of Termination by the Executive to the Company in the manner prescribed
in Section 1.1(k) and subject further to the ability of the Company to remedy
promptly any action not taken in bad faith by the Company that may otherwise
constitute Good Reason under this Section 1.1(j).

1.1(k)     “Notice of Termination” means a written notice, given in accordance
with Section 5.2, which (i) indicates the specific termination provision in this
Agreement relied upon; (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to be a basis for termination of the
Executive’s employment under the provision so indicated; and (iii) if the Date
of Termination is other than the date of receipt of such notice, specifies the
termination date (which date shall not be more than fifteen (15) days after the
giving of such notice).

1.1(l)      “Person” means any “person” within the meaning of Sections 13(d) and
14(d) of the Exchange Act.

1.1(m)    “Term” means the period that begins on the Effective Date and ends on
the earlier of:

(i)            the date of Executive’s termination of employment from the
Company for any reason prior to the Change in Control Date;

(ii)          the date of Executive’s termination of employment after a Change
in Control Date for any reason other than the involuntary termination of
Executive’s employment without Cause or the termination of employment with the
Company by the Executive for Good Reason;

 

(iii)

the Date of Termination; or

 

 

- 3 -

 



EXHIBIT 10.5

 

 

(iv)         the close of business on the later of December 31, 2006 or December
31st of any renewal term. This Agreement will automatically renew for annual
one-year periods unless the Company gives written notice to Executive, by
September 30, 2006, or September 30th of any succeeding year, of the Company’s
intent not to renew this Agreement.

1.2          Gender and Number. When appropriate, pronouns in this Agreement
used in the masculine gender include the feminine gender, words in the singular
include the plural, and words in the plural include the singular.

1.3          Headings. All headings in this Agreement are included solely for
ease of reference and do not bear on the interpretation of the text.

1.4          Applicable Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Missouri, without reference
to its conflict of law principles.

Section 2:

Change in Control Severance Benefits

2.1          Benefits Upon a Change in Control. Subject to the provisions of
Section 2.5, if a Change in Control occurs during the Term and within two (2)
years after the Change in Control Date (a) the Company terminates the
Executive’s employment without Cause, or (b) the Executive terminates employment
with the Company for Good Reason, then the Executive shall become entitled to
the payment of the benefits as provided below:

2.1(a)     Accrued Obligations. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive the sum of the Executive’s
accrued salary through the Date of Termination and any accrued and unused
vacation days, in each case to the extent not previously paid, and the “Prorated
Target Bonus.” For purposes of this Agreement, the term “Prorated Target Bonus”
means an amount determined by multiplying the actual percentage of the
Executive’s base salary that was to be paid to the Executive as his Target Bonus
in the year in which the Change in Control Date occurs by the Executive’s
then-current Annual Base Salary as of the Date of Termination and prorating this
amount by multiplying it by a fraction, the numerator of which is the number of
days during the then-current calendar year that the Executive was employed by
the Company up to and including the Date of Termination and the denominator of
which is 365. Payment under any long-term cash incentive plan or other incentive
compensation plan shall be determined and governed solely by the terms of the
applicable plan.

2.1(b)     Severance Amount. Within thirty (30) days after the Date of
Termination, the Company shall pay to the Executive as severance pay in a lump
sum, in cash, an amount equal to one (1) times the sum of the Executive’s
then-current annual base salary plus Target Bonus for the year in which the
Change in Control Date occurs. Payments under any long term cash incentive plan
are not part of or included in this calculation. For purposes of this Agreement,
Target Bonus means the designated percentage of Executive’s target annual
incentive award, expressed as a designated percentage of Executive’s annual base
salary, as established by the Board of Directors or the Compensation and
Nomination/Corporate Governance Committee at the beginning of the year in which
the Change of Control Date occurs.

2.1(c)     Stock-Based Awards. All stock-based awards held by the Executive that
have not expired in accordance with their respective terms shall vest and/or
become exercisable, expire or terminate in accordance with the terms of their
respective grant agreements.

2.1(d)     Health Benefit Continuation. For twelve (12) months following the
Date of Termination, the Executive and his spouse and other dependents shall
continue to be covered by the medical, dental, vision, and prescription drug
plan(s) maintained by the Company in which the Executive and his spouse or other
dependents were participating immediately prior to the Date of

 

- 4 -

 



EXHIBIT 10.5

 

 

Termination; provided that to the extent such continued coverage is not
permitted under the Company’s plan(s), for each of twelve (12) months beginning
in the month the Date of Termination occurs, the Company will provide
substantially similar benefits or, at the Company’s option, will pay to the
Executive an amount, grossed up for income and employment taxes thereon, equal
to the dollar amount that would have been paid by the Company for medical,
dental, vision, and prescription drug coverage for the Executive and the
Executive’s family under the Company’s plan(s) during such period; provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive such benefits under another employer-provided plan, program,
practice or policy the health benefits described herein shall be immediately
terminated upon the commencement of coverage under the new employer’s plan,
program, practice or policy.

2.1(e)     Outplacement. During the one-year period beginning on the Date of
Termination, the Company shall provide to Executive executive-level outplacement
services by a vendor selected by the Company.

 

2.1(f)

Gross-up Payments.

(i)            Anything in this Agreement to the contrary notwithstanding, in
the event that it shall be determined that any payment by the Company to or for
the benefit of the Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise but
determined without regard to any additional payments required under this Section
2.1(f)) (a “Payment”) would be subject to the excise tax imposed by Code Section
4999 (or any successor provision) or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest or penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment on
an after-tax basis equal to the Excise Tax imposed upon the Payment. Any
Gross-Up Payment required under this Section 2.1(f) shall be made on the April 1
of each of the three years immediately following the year in which the Date of
Termination occurred. The intent of the parties is that the Company shall be
responsible in full for, and shall pay, any and all Excise Tax on any Payments
and Gross-up Payment(s) and any income and all excise and employment taxes
(including, without limitation, penalties and interest) imposed on any Gross-up
Payment(s) as well as any loss of deduction caused by or related to the Gross-up
Payment(s).

(ii)          Subject to the provisions of Section 2.1(f)(iii), all
determinations required to be made under this Section 2.1(f), including whether
and when a Gross-up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determinations, shall be
made by the outside accounting firm that then audits the Company’s financial
statements (the “Accounting Firm”), which Accounting Firm shall provide detailed
supporting calculations both to the Company and to the Executive within fifteen
(15) business days of receipt of notice from the Company or the Executive that
there has been or will be a Payment. In the event that the Accounting Firm is
serving as the accountant or auditor for the Person effecting the Change in
Control, the Executive shall appoint another nationally recognized accounting
firm to make the determinations required hereunder (which accounting firm shall
then be referred to as the “Accounting Firm” hereunder). All fees and expenses
of the Accounting Firm shall be paid solely by the Company. If the Accounting
Firm determines that no Excise Tax is payable by the Executive, it shall furnish
the Executive with a written opinion that failure to report the Excise Tax on
the Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon the Company and

 

- 5 -

 



EXHIBIT 10.5

 

 

the Executive in the absence of a material mathematical or legal error. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that the Gross-Up Payments will not have been made by the Company that
should have been made or that the Gross-Up Payments will have been made that
should not have been made, in each case consistent with the calculations
required to be made hereunder. In the event that the Company exhausts its
remedies pursuant to Section 2.1(f)(iii) below and a payment of any Excise Tax
or any interest, penalty or addition to tax related thereto is determined to be
due, the Accounting Firm shall determine the amount of the underpayment of
Excise Taxes that has occurred and such underpayment and interest, penalty or
addition to tax shall be promptly paid by the Company to the Internal Revenue
Service in satisfaction of the Company’s original withholding obligations. In
the event that the Accounting Firm determines that an overpayment of Gross-Up
Payment(s) has occurred, the Executive shall be responsible for the immediate
repayment to the Company of such overpayment with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that the Executive shall have no duty or obligation whatsoever to repay such
overpayment if Executive’s receipt of the overpayment, or any portion thereof,
is included in the Executive’s income and the Executive’s repayment of the same
is not deductible by the Executive for federal or state income tax purposes.

(iii)         The Executive shall notify the Company in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment of
the Excise Tax. Such notification shall be given as soon as practicable but no
later than ten (10) business days after the Executive is informed in writing of
such claim by the Internal Revenue Service and the notification shall apprise
the Company of the nature of the claim and the date on which such claim is
required to be paid. The Executive shall not pay such claim prior to the
expiration of a 30-day period following the date on which the Executive has
given such notification to the Company (or such shorter period ending on the
date that any payment of taxes with respect to such claim is required). If the
Company notifies the Executive in writing prior to the expiration of such period
that it desires to contest such claim, the Executive shall:

(A)          give the Company any information reasonably requested by the
Company relating to such claim;

(B)          take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;

(C)          cooperate with the Company in good faith in order to effectively
contest such claim; and

(D)          permit the Company to participate in any proceedings relating to
such claim;

provided, however, that the Company shall bear and pay all costs and expenses
(including additional interest and penalties) incurred in connection with such
contest, and shall indemnify and hold the Executive harmless, on an after-tax
basis to the Executive, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such contest. Without
limitation on the foregoing provisions of this Section 2.1(f), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such

 

- 6 -

 



EXHIBIT 10.5

 

 

contest to a determination before any administrative tribunal, in a court of
initial jurisdiction or in one or more appellate courts, as the Company shall
determine.

2.2          Non-Exclusivity of Rights. Except as provided in Sections 2.1(d) or
2.1(e), nothing in this Agreement shall prevent or limit the Executive’s
continuing or future participation in any plan, program, policy or practice
provided by the Company and for which the Executive may qualify. Amounts which
are vested benefits of which the Executive is otherwise entitled to receive
under any plan, policy, practice or program of, or any other contract or
agreement with, the Company at or subsequent to the Date of Termination, shall
be payable in accordance with such plan, policy, practice or program or contract
or agreement.

2.3          Full Settlement. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, except as
provided in Section 2.1(d), such amounts shall not be reduced whether or not the
Executive obtains other employment. The Company agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any contest (regardless of the
outcome thereof) by the Company, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive regarding the amount of any payment pursuant to this Agreement), plus
in each case interest on any delayed payment at the applicable Federal rate
provided for in Code Section 7872(f)(2)(A).

2.4           Conditions To Payments. To be eligible to receive (and continue to
receive) and retain the payments and benefits described in Section 2, the
Executive must comply with the terms of Section 3, and must execute and deliver
to the Company an agreement, in form and substance satisfactory to the Company,
effectively releasing and giving up all claims the Executive may have against
the Company and its subsidiaries, shareholders, successors and affiliates (and
each of their respective employees, officers, plans and agents) arising out of
or based upon any facts or conduct occurring prior to that date, and reaffirming
and agreeing to comply with the terms of this Agreement and any other agreement
signed by the Executive in favor of the Company or any of its subsidiaries or
affiliates. The agreement will be prepared by the Company and provided to the
Executive at the time the Executive’s employment is terminated or as soon as
administratively practicable thereafter. The Company will have no obligations to
make the payments and/or provide the benefits specified in Section 2, unless and
until the Executive signs and delivers the agreement described in this Section
2.4 and all conditions to the effectiveness of the release and waiver (including
but not limited to the expiration of any applicable time period to consider
signing the agreement or to revoke acceptance without any action being taken to
revoke acceptance or otherwise invalidate the agreement) have been satisfied.

2.5          Key Employee Six Month Deferral. Notwithstanding anything to the
contrary in this Section 2, a “Specified Employee” may not receive a payment of
nonqualified deferred compensation, as defined in Code Section 409A and the
regulations thereunder, until at least six months after a Date of Termination.
Any payment of nonqualified deferred compensation otherwise due in such six
month period shall be suspended and become payable at the end of such six month
period.

A “Specified Employee,” for each calendar year, means an employee who is a key
employee, as defined by the Company in accordance with Section 409A and the
regulations thereunder.

Section 3:

Non-Competition.

 

 

- 7 -

 



EXHIBIT 10.5

 

 

The provisions of this Section 3 and any related provisions shall survive
termination of this Agreement and/or Executive’s employment with the Company and
do not supersede, but are in addition to and not in lieu of, any other
agreements signed by Executive concerning non competition, confidentiality,
solicitation of employees, or trade secrets (whether included in a stock option
agreement or otherwise), and are included in consideration for the Company
entering into this Agreement. Executive’s right to receive and retain the
benefits specified in Section 2 are conditioned upon Executive’s compliance with
the terms of this Section 3:

 

3.1

Non-Compete Agreement.

3.1(a)     During the Executive’s employment with the Company and during the
period beginning on the date the Executive’s employment with the Company
terminates and ending one (1) year thereafter, the Executive shall not, without
prior written approval of the Company’s Chief Executive Officer, become an
officer, employee, agent, partner, or director of, or provide any services or
advice to or for, any business enterprise in substantial direct competition (as
defined in Section 3.1(b)) with the Company. The above constraint shall not
prevent the Executive from making passive investments, not to exceed five
percent (5%), in any enterprise where Executive’s services or advice is not
required or provided.

3.1(b)     For purposes of Section 3.1(a), a business enterprise with which the
Executive becomes associated as an officer, employee, agent, partner, or
director shall be considered in substantial direct competition, if such entity
competes with the Company in any business in which the Company or any of its
direct or indirect subsidiaries is engaged or provides services or products of a
type which is marketed, sold or provided by the Company or any of its
subsidiaries or affiliates (including but not limited to any product or service
which the Company or any such other entity is developing) within any State or
country where the Company or any such affiliate or subsidiary then provides or
markets (or plans to provide or market) any service or product as of the date
the Executive’s Company employment terminates.

3.1(c)     During the Executive’s employment with the Company and during the
period beginning on the date the Executive’s employment with the Company
terminates and ending one (1) year thereafter (i.e., on the anniversary of the
date the Executive’s employment terminates), the Executive shall not, without
prior written approval of the Company’s Chief Executive Officer, directly or
indirectly, solicit, provide to, take away, or attempt to take away or provide
to any customer or solicited prospect of the Company or any of its subsidiaries
any business of a type which the Company or such subsidiary provides or markets
or which is competitive with any business then engaged in (or product or
services marketed or planned to be marketed) by the Company or any of its
subsidiaries; or induce or attempt to induce any such customer to reduce such
customer’s business with that business entity, or divert any such customer’s
business from the Company and its subsidiaries; or discuss that subject with any
such customer.

3.1(d)     During the Executive’s employment with the Company and during the
period beginning on the date the Executive’s employment with the Company
terminates and ending one (1) year thereafter, the Executive shall not, without
prior written approval of the Company’s Chief Executive Officer, directly or
indirectly solicit the employment of, recruit, employ, hire, cause to be
employed or hired, entice away, or establish a business with, any then current
officer, office manager, staffing coordinator or other employee or agent of the
Company or any of its subsidiaries or affiliates (other than non-supervisory or
non-managerial personnel who are employed in a clerical or maintenance position)
or any other such person who was employed by the Company or any of its
subsidiaries or affiliates within the twelve (12) months immediately prior to
the date the Executive’s employment with the Company terminated; or suggest to
or discuss with any such employee the discontinuation of that person’s status or
employment with the Company or any of its subsidiaries and

 

- 8 -

 



EXHIBIT 10.5

 

 

affiliates, or such person’s employment or participation in any activity in
competition with the Company or any of its subsidiaries or affiliates.

3.2          Confidential Information. The Executive has received (and will
receive) under a relationship of trust and confidence, and shall hold in a
fiduciary capacity for the benefit of the Company, all “Confidential
Information” and secret or confidential information, knowledge or data relating
to the Company or any of its affiliated companies or direct or indirect
subsidiaries, and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). During the
Executive’s employment with the Company and after termination of the Executive’s
employment with the Company, the Executive shall never, without the prior
written consent of the Company, or as may otherwise be required by law or legal
process, use (other than during Executive’s employment with the Company for the
benefit of the Company), or communicate, reveal, or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 3.2 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement. “Confidential
Information” means confidential and/or proprietary information and trade secrets
of or relating to the Company or any of its subsidiaries and affiliates (and
includes information the disclosure of which might be injurious to those
companies), including but not limited to information concerning personnel of the
Company or any of its subsidiaries and affiliates, confidential financial
information, customer or customer prospect information, information concerning
temporary staffing candidates, temporary employees, and personnel, temporary
employee and customer lists and data, methods and formulas for estimating costs
and setting prices, research results (such as marketing surveys, or trials),
software, programming, and programming architecture, enhancements and
developments, cost data (such as billing, equipment and programming cost
projection models), compensation information and models, business or marketing
plans or strategies, new products or marketing strategies, deal or business
terms, budgets, vendor names, programming operations, information on proposed
acquisitions or dispositions, actual performance compared to budgeted
performance, long-range plans, results of internal analyses, computer programs
and programming information, techniques and designs, business and marketing
plans, acquisition plans and strategies, divestiture plans and strategies,
internal valuations of Company assets, and trade secrets, but does not include
information generally known in the marketplace. In addition, Confidential
Information includes information of another company given to the Company with
the understanding that it will be kept information confidential. All
Confidential Information described herein is and constitutes trade secret
information (regardless of whether the same is legally determined to be a trade
secret) and is not the property of the Executive.

3.3          Non Disparagement. The Executive will never criticize, denigrate,
disparage, or make any derogatory statements about the Company or its respective
business plans, policies and practices, or about any of the Company’s officers,
employees or former officers or employees, to customers, competitors, suppliers,
employees, former employees, members of the public, members of the media, or any
other person; nor shall the Executive harm or in any way adversely affect the
reputation and goodwill of the Company. Nothing in this paragraph shall preclude
or prevent the Executive from giving truthful testimony or information to law
enforcement entities, administrative agencies or courts or in any other legal
proceedings as required by law.

3.4          Provisions Relating To Non Competition, Non Solicitation And
Confidentiality. The provisions of this Section 3 survive the termination of
Executive’s employment and this Agreement and shall not be affected by any
subsequent changes in employment terms, positions, duties, responsibilities,
authority, or employment termination, permitted or contemplated by this
Agreement. To the extent that any covenant set forth in this Section 3 of this
Agreement shall be determined to be invalid or unenforceable in any respect or
to any extent, the covenant shall not be

 

- 9 -

 



EXHIBIT 10.5

 

 

void or rendered invalid, but instead shall be automatically amended for such
lesser term, to such lesser extent, or in such other lesser degree, as will
grant the Company the maximum protection and restrictions on the Executive’s
activities permitted by applicable law in such circumstances. In cases where
there is a dispute as to the right to terminate the Executive’s employment or
the basis for such termination, the term of any covenant set forth in Section 3
shall commence as of the date specified in the Notice of Termination and shall
not be deemed to be tolled or delayed by reason of the provisions of this
Agreement. The Company shall have the right to injunctive relief to restrain any
breach or threatened breach of any provisions in this Section 3 in addition to
and not in lieu of any rights to recover damages or cease making payments under
this Agreement. The Company shall have the right to advise any prospective or
then current employer of Executive of the provisions of this Agreement without
liability. The Company’s right to enforce the provisions of this Agreement shall
not be affected by the existence, or non-existence, of any other similar
agreement for any other executive, or by the Company’s failure to exercise any
of its rights under this Agreement or any other similar agreement or to have in
effect a similar agreement for any other employee.

Section 4:

Successors.

4.1          Successors of Executive. This Agreement is personal to the
Executive and, without the prior written consent of the Company, the rights (but
not the obligations) shall not be assignable by the Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s legal representatives.

4.2          Successors of Company. This Agreement is freely assignable by the
Company and its successors/assignees. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company or the
division in which the Executive is employed, as the case may be, to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to terminate the Agreement at his option on or after
the Change in Control Date for Good Reason.

Section 5:

Miscellaneous.

5.1          Other Agreements. This Agreement supersedes all prior dated
agreements, letters and understandings concerning severance benefits payable to
the Executive after a Change in Control. The Board may, from time to time in the
future, provide other incentive programs and bonus arrangements to the Executive
with respect to the occurrence of a Change in Control that will be in addition
to the benefits required to be paid in the designated circumstances in
connection with the occurrence of a Change in Control. Such additional incentive
programs and/or bonus arrangements will affect or abrogate the benefits to be
paid under this Agreement only in the manner and to the extent explicitly agreed
to by the Executive in any such subsequent program or arrangement. This
Agreement does not supersede or affect in any way the validity of any agreement
signed by Executive concerning confidentiality, stock options, post-employment
competition, non solicitation of business, accounts or employees, or agreements
of a similar type or nature; and any provisions of this Agreement shall be in
addition to and not in lieu of (or replace) any such other agreements.

5.2          Notice. For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses as set forth below; provided that all notices to the
Company shall be directed to the attention of the Board of Directors, or to such
other address as one party may

 

- 10 -

 



EXHIBIT 10.5

 

 

have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

Notice to the Executive:

_____________________________

[Address of Notice]

 

Notice to the Company:

 

RehabCare Group, Inc.

7733 Forsyth Boulevard, Suite 2300

St. Louis, Missouri 63105

Attn: Board of Directors

5.3          Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

5.4          Withholding. The Company may withhold from any amounts payable
under this Agreement such Federal, state or local taxes as shall be required to
be withheld pursuant to any applicable law or regulation.

5.5          Waiver. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision hereof or any other provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

5.6          Section 409A Compliance. The parties intend that all provisions of
this Agreement comply with the requirements of Code Section 409A to the extent
applicable. No provision of this Agreement shall be operative to the extent that
it will result in the imposition of the additional tax described in Code Section
409A(a)(1)(B)(i)(II) and the parties agree to revise the Agreement as necessary
to comply with Section 409A and fulfill the purpose of the voided provision.
Nothing in this Agreement shall be interpreted to permit accelerated payment of
nonqualified deferred compensation, as defined in Section 409A, or any other
payment in violation of the requirements of such Code Section 409A.

IN WITNESS WHEREOF, the Executive and the Company, pursuant to the authorization
from its Board, have caused this Agreement to be executed in its name on its
behalf, all as of the day and year first above written.

 

___________________________________

[Name of Executive]

 

REHABCARE GROUP, INC.

 

 

By:

____________________________

Name: John H. Short

Title: President and CEO

 

 

 

- 11 -

 

 

 